UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

SYLVIA PEREZ,

                            Plaintiff,

             -v-                                                  6:16-CV-795

RUBY TUESDAY, INC.,
ROBERTA BRIGGS,
General Manager, and
GARY COLE, Manager,

                            Defendants.

-----------------------------------

APPEARANCES:                                              OF COUNSEL:

SYLVIA PEREZ
Plaintiff, Pro Se
229 Grand Street
Amsterdam, NY 12010

LITTLER, MENDELSON LAW FIRM                               A. MICHAEL WEBER, ESQ.
Attorneys for Defendants                                  SHAWN MATTHEW CLARK, ESQ.
900 Third Avenue
New York, NY 10022

DAVID N. HURD
United States District Judge

                          MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

      On July 1, 2016, pro se plaintiff Sylvia Perez ("Perez" or "plaintiff") filed this civil rights

action against defendants Ruby Tuesday, Inc. ("Ruby Tuesday"), General Manager Roberta

Briggs ("GM Briggs"), and Manager Gary Cole ("Manager Cole") (collectively "defendants").
       Perez asserted claims for unlawful retaliation in violation of Title VII of the Civil Rights

Act of 1964 ("Title VII") and of the New York State Human Rights Law ("NYSHRL"). Along

with her complaint, plaintiff also filed an application for leave to proceed in forma pauperis

("IFP application") and a motion seeking the appointment of counsel.

       On July 14, 2016, U.S. Magistrate Judge Therese Wiley Dancks issued an Order and

Report–Recommendation (the "July 14 R&R") granting Perez's IFP application and denying

without prejudice her request for counsel. In light of plaintiff's newly granted IFP status,

Judge Dancks also conducted an initial screening of the complaint in accordance with the

provisions set forth in 28 U.S.C. §§ 1915(e)(2)(B)(i)–(iii).

       Based upon this initial review, Judge Dancks recommended that Perez's Title VII

retaliation claim be permitted to proceed against Ruby Tuesday. Judge Dancks also

recommended that plaintiff's NYSHRL retaliation claim be permitted to proceed against all

three named defendants.

       However, Judge Dancks concluded that Perez's Title VII retaliation claims against GM

Briggs and Manager Cole should be dismissed with prejudice because Title VII did not

provide for individual liability. Over plaintiff's objection, this Court adopted in full the findings

of the July 14 R&R.

       On May 14, 2018, defendants moved to compel arbitration of the remaining claims

and to dismiss Perez's complaint. The motion has been fully briefed and will be considered

on the basis of the submissions without oral argument.

II. BACKGROUND

       During the time period relevant to her claims, Perez worked at the Ruby Tuesday

restaurant in Amsterdam, New York. Tillman Decl. ¶ 3. On July 15, 2015, plaintiff filed an

                                                 -2-
administrative charge of discrimination against Ruby Tuesday alleging violations of Title VII

and the Equal Pay Act. Compl. ¶ 8. The parties settled these alleged violations in an

agreement executed on November 6, 2015. Id. The agreement included a "no retaliation"

provision. Id.; see also Dkt. No. 6.

       Perez continued to work for Ruby Tuesday after this settlement. On March 13, 2016,

she was working her shift as a Host at Ruby Tuesday when Manager Cole "violently shoved"

her from behind. Compl. ¶ 8. Plaintiff immediately confronted him but received no response,

so she told Nicolle Bahruth, the other Manager on duty that day, about the incident. Id. She

too failed to respond. Id.

       Fearing a further assault from Manager Cole, Perez informed Manager Bahruth that

she was leaving the restaurant due to "feeling Fight or Flight." Compl. ¶ 8. After she left,

plaintiff immediately contacted GM Briggs through the Ruby Tuesday "HotSchedules

Messaging" system. Id. GM Briggs did not respond. Id.

       The next day, Perez filed a complaint with the Montgomery County Sheriff's

Department. Compl. ¶ 8. Thereafter, plaintiff "repeatedly contacted" the Ruby Tuesday

"Corporate Office Employee Complaint Hotline" and left messages asking for someone to

call her back about filing a complaint of assault. Id. Eventually, an unnamed Ruby Tuesday

employee called her back and took her complaint. Id. However, plaintiff never received a

response. Id.

       On April 5, 2016, Perez filed a new administrative charge of discrimination against

Ruby Tuesday. Compl. ¶ 10. Plaintiff's new charge complained of two related acts of

retaliation that she alleged resulted from animosity about her earlier settlement: first, that

Manager Cole shoved her on March 13 and second, that GM Briggs and Ruby Tuesday

                                               -3-
failed to follow the company's employee complaint process in response to her report of

Manager Cole's attack. Compl. ¶ 10. The U.S. Equal Employment Opportunity Commission

("EEOC") dismissed plaintiff's complaint and sent her a right-to-sue letter, which she received

on April 20, 2016. Id. ¶ 11. This action followed.

III. LEGAL STANDARD

       "A motion to compel arbitration is reviewed under a summary judgment standard, and

may be granted when the pleadings, the discovery and disclosure materials on file, and any

affidavits show that there is no genuine issue as to any material fact and that movant is

entitled to judgment as a matter of law." Thomas v. Public Storage, Inc., 957 F. Supp. 2d

496, 499 (S.D.N.Y. 2013) (citation and internal quotation marks omitted); see also

Bensadoun v. Jobe–Riat, 316 F.3d 171, 175 (2d Cir. 2003) (" In the context of motions to

compel arbitration . . . the court applies a standard sim ilar to that applicable for a motion for

summary judgment."). "In determining whether parties have agreed to arbitrate, courts apply

generally accepted principles of contract law." Thomas, 957 F. Supp. 2d at 499 (citation

omitted). "Once a court is satisfied that an arbitration agreement is valid and the claim

before it is arbitrable, it must stay or dismiss further judicial proceedings and order the parties

to arbitrate." Id.




                                                -4-
IV. DISCUSSION1

        Defendants have moved to compel arbitration and to dismiss Perez's complaint based

on a "Fair and Impartial Resolution Policy Through Arbitration" (the "Agreement") they claim

plaintiff executed as a condition of her continued employment with Ruby Tuesday. Tillman

Decl., Dkt. No. 21-2, ¶¶ 7-9. According to defendants, beginning in early 2016 all employees

were asked to review and electronically sign the Agreement on a restaurant computer during

one of their shifts. Id. ¶ 8.

        The two-page Agreement contains a short preamble followed by a list of six

conditions, first in English and then in Spanish. Ex. A to Tillman Decl. Among other things,

the Agreement provides that "[a]ny and all disputes or controversies arising out of or relating

to any aspect of your employment . . . shall be finally and exclusively resolved by confidential

arbitration." Id. It further provides that this arbitration "shall be subject to and governed by

the Federal Arbitration Act, 9 U.S.C. Section 1 et seq." Id. And it states that "[t]he

enforceability of this policy, the scope of arbitrability and all other questions shall be

determined by the arbitrator." Id.

        The bottom of the final page of the Agreement contains a bolded and underlined

subsection entitled "Employee Acknowledgment," again in both English and Spanish. Ex. A

to Tillman Decl. There, the Agreement states that "[m]y electronic signature below confirms

that (a) I have received, read, and understand the Ruby Tuesday Arbitration Policy; and



           1
             After Judge Dancks issued the July 14 R&R, this action languished for approximately a year before
   defendants made the instant motion to compel arbitration. According to their filings, plaintiff failed to perfect
   service on any of the named defendants until some time after a phone conversation that took place with one
   of defendants' attorneys, either on July 7, 2017 or possibly April 9, 2018. Dkt. No. 16. Those issues have
   since been resolved, either through procedurally adequate service or waiver. See Defs.' Mem. at 7
   (discussing procedural history); see also Clark Decl. ¶ 2 & n.1.

                                                        -5-
(b) I understand and agree to be bound by same as it relates to my employment with Ruby

Tuesday." Id. Defendants have included with their motion a version of the Agreement

bearing plaintiff's electronic signature. Ex. B to Clark Decl. According to defendants, plaintiff

signed the Agreement during her shift on February 29, 2016. Tillman Decl. ¶ 9; Clark

Decl. ¶ 5.

       Perez argues otherwise. Her one-page responsive submission denies any knowledge

of the Agreement and asserts that she did not accept its term s. According to plaintiff, she

could not have electronically signed the Agreement on February 29, 2016 "at 11:56 p.m."

because she would not have been at the restaurant then. Pl.'s Opp'n ¶¶ 1 -3.

       In reply, defendants note that Perez does not deny that her employment claims would

fall within the scope of the Agreement (if it applied) or that her claims would be arbitrable in

accordance with its provisions (if she had signed it). As to plaintiff's apparent attempt to

advance a complete denial of knowledge, acceptance, or receipt of the Agreement,

defendants have two responses.

       First, they offer a timecard record to buttress their claim that Perez did in fact sign the

Agreement on the date and time identified in their initial moving papers. Ex. A to Tillman

Reply Decl.2 Second, defendants contend that plaintiff's claims would be subject to

arbitration even if she failed to sign the Agreement. According to them, plaintiff's decision to




          2
            As defendants explain, the electronic signature at issue uses Greenwich Mean Time in a 24-hour
  format. Tillman Reply Decl. ¶ 11. Thus, plaintiff's electronic signature on the document, which shows as
  being signed on "23:56:59 + 00:00," is actually equivalent to 6:56:59 p.m. Eastern Time in Amsterdam, New
  York, where the restaurant is located. Id. ¶ 12. Properly understood, then, the signature occurred at a time
  of the day that falls squarely within plaintiff's roughly three-hour shift at the restaurant that
  evening. Id. ¶¶ 12-13.

                                                     -6-
continue working at Ruby Tuesday even after the arbitration policy took effect company-wide

amounts to a legally sufficient manifestation of assent under New York law.

       The legal backdrop to the parties' dispute is the Federal Arbitration Act (" FAA"), which

"creates a body of federal substantive law establishing and regulating the duty to honor an

agreement to arbitrate disputes." Begonja v. Vornado Realty Trust, 159 F. Supp. 3d 402,

408 (S.D.N.Y. 2016) (quoting Mitsubishi Motor Corp. v. Soler Chrysler–Plymouth, Inc., 473

U.S. 614, 625 (1985)); see also 9 U.S.C. § 2 (providing that arbitration agreements "shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for

the revocation of any contract").

       Where, as here, a party seeks to compel another to arbitrate their dispute, a court

must examine: "(1) whether the parties entered into an agreement to arbitrate; (2) if so, the

scope of that agreement; (3) if federal statutory claims are asserted, whether Congress

intended those claims to be nonarbitrable; and (4) if some, but not all, claims are subject to

arbitration, whether to stay the balance of the proceedings pending arbitration." Begonja,

159 F. Supp. 3d at 408-09.

       The principal element at issue in this case is the first one: did the parties actually

agree to arbitrate? That question is answered by examining state contract law. Schnabel v.

Trilegiant Corp., 697 F.3d 110, 119 (2d Cir. 2012) ("Whether or not the parties have agreed

to arbitrate is a question of state contract law.").

       "To form a valid contract under New York law, there must be an offer, acceptance,

consideration, mutual assent and intent to be bound." Register.com, Inc. v. Verio, Inc., 356

F.3d 393, 427 (2d Cir. 2004) (citation omitted). "A contract may be formed by words or by

conduct that demonstrates the parties' mutual assent." Manigault v. Macy's East, LLC, 318

                                                 -7-
F. App'x 6, 8 (2d Cir. 2009) (summary order). For instance, "[a]n employee may consent to a

modification to the terms of employment by continuing to work after receiving notice of the

modification." Id.

        Upon review of the submissions, defendants have carried their burden of

demonstrating that the parties agreed to arbitrate pursuant to the Agreement, a copy of

which was electronically signed by Perez. Begonja, 159 F. Supp. 3d at 409 ("The party

moving to compel arbitration must make a prima facie initial showing that an agreement to

arbitrate existed before the burden shifts to the party opposing arbitration to put the making

of that agreement 'in issue.'").3

        This is because Perez's refusal is made without the support of a shred of evidence

that might cast doubt on the authenticity of the various exhibits marshaled by defendants in

support of their contrary position. See, e.g., Gonder v. Dollar Tree Stores, Inc., 144 F. Supp.

3d 522, 529 (S.D.N.Y. 2015) (rejecting similar refusal to acknowledge electronic signature

where "[n]othing in the record (other than [plaintiff's] bald assertion to the contrary in his

opposition)" suggested it was invalid).

        Accordingly, Perez's self-serving refusal to acknowledge the fact of her signature on

the document is insufficient to raise a genuine dispute of fact about this all-important

threshold question. Begonja, 159 F. Supp. 3d at 409 ("Subsequently, the party 'seeking to

avoid arbitration generally bears the burden of showing the agreement to be inapplicable or

invalid.'").




           3
             Importantly, "[t]he moving party need not 'show initially that the agreement would be enforceable,
   merely that one existed.'" Begonja, 159 F. Supp. 3d at 409 (emphasis in original).

                                                      -8-
       The remaining elements necessary to trigger arbitration have also been satisfied. The

plain language of the Agreement indicates that it reaches "any and all disputes or

controversies arising out of or relating to any aspect of [plaintiff's] employment with [ ] Ruby

Tuesday."

       This kind of broad language has been held to cover claims arising from Title VII and

the NYSHRL. See, e.g., Wenchun Zheng, Ph.D v. Gen. Elec. Co., 2016 WL 3212092, at *3

(N.D.N.Y. June 9, 2016) (McAvoy, J.) (collecting cases establishing arbitrability of federal and

state discrimination claims). Accordingly, defendants' motion to compel arbitration will be

granted.

V. CONCLUSION

       Having determined that defendants are entitled to compel arbitration, the remaining

question is whether to dismiss the action or enter a stay. Where, as here, "a stay is not

requested, a district court has discretion in determining whether to stay or dismiss the case

pending arbitration." Castellanos v. Raymours Furniture Co., Inc., 291 F. Supp. 3d 294, 302

(E.D.N.Y. 2018); see also Benzemann v. Citibank N.A., 622 F. App'x 16, 18 (2d Cir. 2015)

(summary order) (affirming propriety of dismissal where plaintiff did not request a stay).

       Under the particular circumstances of this case, a dismissal is the appropriate course

of action here.

       Therefore, it is

       ORDERED that

       1. Defendants' motion to compel arbitration is GRANTED; and

       2. Plaintiff's complaint is DISMISSED.

       The Clerk of the Court is directed to terminate the pending motion and to close the file.

                                               -9-
      IT IS SO ORDERED.



Dated: January 28, 2019
       Utica, New York.




                          - 10 -
